Citation Nr: 0703888	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-20 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel







INTRODUCTION

The veteran retired from military service in August 2000, 
after serving 20 years.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The claims folder includes current diagnosis of 
impingement syndrome of the left shoulder with partial tear 
of the rotator cuff with an os acromion.  

2.  The claims folder does not contain competent medical 
evidence which provides a link between the currently 
diagnosed left shoulder disorders and service.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

In November 2002, the veteran raised his claim for service 
connection for disorders of the left shoulder.  The RO sent 
the veteran a letter in February 2003 which informed the 
veteran of VA's duty to assist him in obtaining evidence, 
what the evidence must show to establish entitlement to 
service connection, and what the veteran could do to help.  
The veteran identified the private physicians who had treated 
him for his left shoulder disorder.  The RO obtained those 
records.  A VA examination was conducted in November 2003 and 
a medical opinion was obtained.  The veteran withdrew his 
request for a hearing in June 2004.  The veteran has not 
identified any relevant evidence which has not been obtained.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Given the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the appellant.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Factual Background and Analysis.  The veteran contends that 
he requested treatment for shoulder pain, maybe two times in 
service.  He does not recall any specific injury to the left 
shoulder in service.  Even though the veteran injured the 
left shoulder in August 2001 after his separation from the 
service, he asserts that the degenerative changes found on 
the magnetic resonance imaging (MRI) of his shoulder in 
December 2001 began during his twenty years of military 
service.  

Service medical records do not include any records of 
treatment for left shoulder pain.  

VA examination in March 2000 performed prior to his 
retirement from the service reported range of motion of the 
shoulders was from 0 to 180 degrees of flexion and extension, 
abduction from 0 to 180 degrees and internal and external 
rotation from 0to 90 degrees.  No disorder of the left 
shoulder was diagnosed.  

A December 2000 private examination report indicates that the 
upper extremities were normal bilaterally with full range of 
motion.  

December 2001 private medical records reveal the veteran was 
seen with pain in the left shoulder.  He was lifting an 
anchor in August and felt a pop in the shoulder and then had 
burning pain.  The assessment was possible rotator cuff tear.  

A December 2001 MRI of the left shoulder revealed the os 
acromiale with hypertrophic degenerative changes of the AC 
joint causing some encroachment upon the subjacent fat plane.  
Also, there was likely a small focal partial thickness tear 
of the supraspinatus tendon along the bursal side.  A second 
MRI in September 2002 confirmed an impression of a partial 
thickness rotator cuff tear of the left shoulder.  

In February 2002, the veteran had an arthroscopic evaluation 
of the left shoulder with debridement of the joint.  

A VA examination was conducted in November 2003.  The VA 
physician reviewed the medical evidence in the claims folder 
including the reports of the MRI.  After interviewing the 
veteran, and examining his shoulder, the VA physician 
diagnosed impingement syndrome of the left shoulder with 
acromioclavicular joint arthritis  and evidence of a rotator 
cuff tear.  In response to the RO's questions as to the 
relationship between the left shoulder disorder and service, 
the VA physician stated unequivocally that it was unrelated 
to service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection is not warranted for the current left 
shoulder disorder since there is no evidence of service 
incurrence or medical evidence of a nexus.   The Board has 
considered the veteran's statements that he sought treatment 
in service for left shoulder pain in service.  While the 
veteran is competent to report his symptoms of pain, he is 
not competent to diagnosis a left shoulder disorder.  The VA 
examination in March 2000 found no disorder of the left 
shoulder.  The November 2000 private examination also found 
no left shoulder disorder, three months after the veteran's 
separation from the service.  

In addition, there is no competent medical evidence which 
provides a link between service and the currently diagnosed 
left shoulder disorders.  The veteran has not asserted he has 
any special education or training which would qualify him to 
provide a medical opinion.  38 C.F.R. § 3.159 (a) (2006).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board also considered the veteran's assertions that 
although the rotator cuff injury clearly occurred after his 
separation from the service in August 2001, the degenerative 
changes seen must have taken place during his service or the 
initial post service year.  

The regulations provide that arthritis which is manifested to 
a degree of 10 percent within the initial post service year 
is to be service connected.  §§ 3.307, 3.309 (2006).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2006).  During the initial post service year no 
limitation of motion of the shoulder was demonstrated and 
there is no X-ray evidence of arthritis of the left shoulder 
during that period.  The Board has concluded the regulations 
providing presumption service connection for arthritis are 
not for application in this case.  

The veteran's representative has noted that the regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2006).  In this instance, there is 
evidence of a intercurrent cause, the injury in August 2001 
and a medical opinion which indicates the left shoulder 
disorders are unrelated to service.  The evidence in this 
case does not indicate that the disease was incurred in 
service.  

In the absence of evidence or a left shoulder disorder in 
service or competent medical evidence providing a nexus 
between the currently diagnosed left shoulder disorders and 
service, service connection is not warranted.  



ORDER

Service connection for left shoulder disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


